Case 4:20-cv-00596-RDP-JHE Document 26-5 Filed 05/06/20 Page 1 of 3            FILED
                                                                      2020 May-06 PM 11:59
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA




       EXHIBIT 26
 Case 4:20-cv-00596-RDP-JHE Document 26-5 Filed 05/06/20 Page 2 of 3



                     Supplemental Declaration of Karim Golding

1. I have reviewed the declarations Supervisory Deportation Officer Pttman submitted in
   this case.

2. As of April the 3rd, 2020 ICE detainees in Unit 10 were merged with detainees in Unit 9.
   There are now 99 detainees crammed into Unit 9. Some of us are in four man cells and
   while others are in two man cells. The entire unit was never quarantined in a single unit
   for 14 days with detainees in an individual cell. It is not physically possible to house 100
   detainees in a unit whose capacity is 128 and for each detainee to have an individual cell.

3. There was no test issued when the two units merged. When detainees asked to get tested
   for the virus they were discouraged by the medical staffing team. We were not moved to
   any other “sterile” unit. Since the units merged, there have been at least more than three
   detainees that have been introduced into the community. This is quite contrary to the
   statement made by officer Pitman in paragraph 13 of his affidavit. We are in constant
   contact with staff and correction officers. Detainees are still being brought to and fro to
   medical.

4. There were at least four detainees that came into contact with other detainees who were
   in contact with multiple confirmed cases of COVID-19. These detainees were transferred
   from Baltimore after Howard detention center was closed down because of the pandemic.
   They came into contact with detainees from New York detention centers. These detainees
   were then moved to the LaSalle ICE center but were barred from entering the dormitory
   as other detainees rioted against their intake into the dorm. They were then brought to
   ECDC and have since been on the unit without any test or quarantine measures. This is in
   direct opposition to the statement made by Officer Pitman in paragraph 14.

5. Detainees have been told that there are no tests at ECDC, which is the reason why we
   were unable to get tested. Dr. Page, a doctor here, told us that they have screening, but no
   testing. On March 23, 2020, I went the medical unit with a headache, shortness of breath,
   throat drip, and diarrhea. The medical staff told me that COVID-19 test was painfil and
   unnecessary and just gave me tylenol and allergy medications.

6. Detainees have not been informed of any confirmed case in ECDC, medical personnel do
   not perform medical screenings in the form of daily vital sign checks of all the detainees
   in order to mitigate the spread of the virus in opposition. Officer’s Pitman’s statements in
   paragraph 18, section b are untrue.
     Case 4:20-cv-00596-RDP-JHE Document 26-5 Filed 05/06/20 Page 3 of 3



   7. In direct opposition to paragraph 20 ofOfficer Pitman’s statement, ECDC does not
      provide industrial cleaner, frequent soap, paper towels or effective face masks. They
      issue only 1 mask designed to be used for only 8 hours. I have received 1 mask in 3
      weeks.

   8. In direct opposition to paragraph 20 of Officer Pitman’s statement, our access to
      disinfectant is limited. Disinfectant is only issued once a week and we are advised by the
      staff to stretch it. The daily forced air machine only distributes disinfectant solutions for
      less than 2 minutes. We are not removed from our unit when the forced machine air is
      used. We are not given the extra supply of hand soap for the shower or the sink as
      described. They are limited even to the amount of toilet paper and bath soap needed.
      There are no disinfectant dispensers with the unit or paper towels. Everyday supplies are
      not routinely checked or available.

   9. Given the ongoing COVID-19 crisis, I have authorized my attorney Jeremy Jong to sign
      for me. I can provide my original signature upon request.

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct. I understood and verified its contents in full.

Executed on May 5, 2020 in Etowah County Detention Center.




________________________________________
Jeremy Jong signing on behalf of Karim Golding
